Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Samie Leigh and Nick Smith on 8/17/21 and 8/18/21.

The application has been amended as follows: 

Amend claim 1 to read: 

“A base stock comprising:
	at least about 90 wt. % saturates, and further comprising aromatics,
	the base stock having:
an ultra violet (UV) spectroscopy absorptivity between 280 and 320 nm of about 0.015 l/g-cm or less,
		a UV spectroscopy absorptivity @ 302 nm of about 0.005 l/g-cm or less,
		a viscosity index (VI) from about 80 to about 120; and
		a kinematic viscosity at 100° C of about 4 to less than 6 cSt.”


Cancel claim 4.


In line 2 of claim 12, replace “the vacuum gas oil feed” with “a vacuum gas oil feed”.	


In line 2 of claim 13, replace “about 6 cSt” with “less than 6 cSt”


	Amend claim 17 to read:

“A lubricating oil having a composition comprising a base stock as a major component; and one or more additives as a minor component, wherein the base stock comprises:
	at least about 90 wt. % saturates, and further comprises aromatics,
	the base stock having:
an ultra violet (UV) spectroscopy absorptivity between 280 and 320 nm of less than 0.015 l/g-cm,
		a viscosity index (VI) from about 80 to about 120; and
		a kinematic viscosity at 100° C of about 4 to less than 6 cSt.”

	
	Cancel claim 20.


In line 2 of claim 31, replace “the vacuum gas oil feed” with “a vacuum gas oil feed”.	


In line 2 of claim 33, replace “about 6 cSt” with “less than 6 cSt”


	Amend claim 37 to read:

	“A method for improving oxidation performance of a lubricating oil as measured by a rotating pressure vessel oxidation test (RPVOT) by ASTM D2272, the method comprising:
	providing a feed comprising a vacuum gas oil feed having a solvent dewaxed oil feed viscosity index of 20 to 45,
	forming a base stock from the feed, the base stock comprising at least about 90 wt. % saturates and further comprising aromatics, the base stock having:
a kinematic viscosity at 100° C of about 4 to less than 6 cSt.
an ultra violet (UV) spectroscopy absorptivity between 280 and 320 nm of about 0.015 l/gm-cm or less,
		a viscosity index (VI) from about 80 to about 120; and
	forming the lubricating oil from the base stock as a major component and one or more additives as a minor component.”

In line 2 of claim 40, replace “about 6 cSt” with “less than 6 cSt”

		
	Amend claim 43 to read:

	“A method for improving low temperature performance of a lubricating oil as measured by a mini-rotary viscometer (MRV) by ASTM D4684, the method comprising:
	providing a feed comprising a vacuum gas oil feed having a solvent dewaxed oil feed viscosity index of 20 to 45,

a kinematic viscosity at 100° C of about 4 to less than 6 cSt.
an ultra violet (UV) spectroscopy absorptivity between 280 and 320 nm of about 0.015 l/gm-cm or less,
		a viscosity index (VI) from about 80 to about 120,
	controlling the amount of monocycloparaffinic species in the base stock to about 44 wt. % or greater, based on the total wt. % of all saturates and aromatics, and/or controlling the amount of iso-paraffinic species to about 21 wt. % or greater, based on the total wt. % of all saturates and aromatics; and
	forming the lubricating oil from the base stock as a major component and one or more additives as a minor component.”


 In line 2 of claim 46, replace “about 6 cSt” with “less than 6 cSt”


Statement of Reasons for Allowance
The amendments filed 8/2/21 and the examiner’s amendments set forth above limit the base stock of claim 1 to have a UV spectroscopy absorptivity @ 302 nm of about 0.005 l/g-cm or less and a viscosity at 100° C of less than 6 cSt, the base stock of claim 17 to have a (UV) spectroscopy absorptivity between 280 and 320 nm of less than 0.015 l/gm-cm and a viscosity at 100° C of less than 6 cSt, and the methods of claims 37 and 43 to include a steps of providing a vacuum gas oil feed having a solvent dewaxed oil feed viscosity index of 20 to 45 and forming a base stock from the vacuum gas oil feed. 

	Regarding the method claims 37 and 43, Holtzer does not disclose preparing the base stock from a vacuum gas oil feed having a solvent dewaxed oil feed viscosity index of 20 to 45, and one of ordinary skill in the art would have had no motivation to use such a feed in preparing the base stock of Holtzer.
	The examiner’s amendments to the independent claims, and the cancellations of claims 4 and 20 eliminate potentially indefinite language regarding the cycloparaffin performance ratio, which is not essential to the allowability of the amended claims. The amendments to claims 12 and 31 modify the wording to account for the deletion of the limitation regarding the vacuum gas oil feed from their parent claims 1 and 17. The amendments to claims 13, 33, 40, and 46 modify the upper bound of the claimed viscosity range to be consistent with and further limit the ranges recited in the parent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771